Case 2:16-bk-50302   Doc 71   Filed 01/13/20 Entered 01/13/20 15:40:40   Desc Main
                              Document     Page 1 of 3
Case 2:16-bk-50302   Doc 71   Filed 01/13/20 Entered 01/13/20 15:40:40   Desc Main
                              Document     Page 2 of 3
Case 2:16-bk-50302       Doc 71   Filed 01/13/20 Entered 01/13/20 15:40:40          Desc Main
                                  Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                COLUMBUS DIVISION

 In Re:                                         Case No. 2:16-bk-50302

 Nicholas Mark Paul                             Chapter 13

 Debtor.                                        Judge John E. Hoffman, Jr.

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on January 13, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on January 13, 2020 addressed to:

          Nicholas Mark Paul, Debtor
          3449 Kenlawn Street
          Columbus, OH 43224-3449

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
